DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 09/19/2022, is acknowledged.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (CN) on 2020-05-06 (as listed on ADS filed 12/25/2020). It is noted, however, that applicant has not filed a certified copy of the CN 202010371884.7 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/2020 has been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is approximately 36 words and is too brief to apprise the reader of the background knowledge of the art and does not describe an appreciation of the applicant’s contribution to the art such that the reader can decide whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
At the 3rd line from the bottom of Page 4, there is a typo; “killed” should be “skilled”
At step S3 of Embodiment 1 (Middle of page 5), the abbreviation “sccm” is used. The units should be fully explained in the first instance of usage in the specification. It appears that ‘sccm’ is intended to be “standard cm3/min” but a Google search suggests that this may be variable. It is requested that the application be amended to describe the units and/or conditions used for sccm.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “precious” in claim 1 is a relative term which renders the claim indefinite. The term “precious” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
While ‘precious’ metals is a phrase that is used colloquially, it is not sufficient to determine the metes and bounds of what metals are included by the scope of claim 1 because there is no accepted definition of what metals are considered to be precious and not. To be clear, there is wide variability of what is considered a ‘precious’ metal. Thus, the person of ordinary skill would not be able to determine where infringement would begin due to being unable to determine what metals are encompassed by claim 1.
Further, the specification does not resolve if ‘precious metals’ is defined due to the language “[f]urther, the precious metal element is a unitary element of Pt, Au, or Ir, a binary element of PtAu, PtIr or AuIr or a ternary element of PtAuIr” (Page 2 of specification). 
The examiner does not consider this a definition of ‘precious metals’ because it appears to be a further embodiment rather than a definition. This interpretation also avoids a 112 issue with the dependency of claims 1 and 2. Specifically, if the specification at Page 2 is treated as a definition, then dependent claim 2 would not be further limiting because those materials would already be encompassed in the scope of claim 1. Thus, the claim has been interpreted such that ‘precious’ includes any metal.
Claim 1 is also rejected because of the phrase “precious metal elements” which is plural. As written, this claim would require the CrN to be doped with a plurality of elements which does not appear to be what Applicant intended. In the interest of compact prosecution, examiner has considered this to be a typo and suggests the amendment “at least one precious metal element”.  For the clarity of the record, the examiner has considered that dependent claim 2 encompasses singular/unitary elements and the specification particularly discloses an embodiment of CrN-Pt. This embodiment (i.e. CrN-Pt) would not be encompassed by independent claim 1 as written because Pt alone would not meet a plurality (i.e. “elements”). The examiner’s provided interpretation avoids a 112d issue with dependent claim 2 and seems to more accurately capture Applicant’s intended invention. Furthermore, to make the record clear, claim 1 is treated such that a singular/unitary precious metal element dopant on CrN would meet the claim. 
If Applicant insists that a combination of precious metal elements is intended by claim 1, then claim 2 needs to be corrected to resolve “the precious metal element” which would lack antecedent basis with claim 1 and further to remove the unitary element limitations as they would be broadening (i.e. not compliant with 112d) in view that claim 1 requires a combination of precious metal elements rather than a single precious metal element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Multilayer microheater based on glass substrate using MEMS technology” NPL by Chang et al.
Regarding claim 1, Chang teaches a micro-hotplate including a CrN-Pt couple that is sputtered onto the micro-hotplate (2.3 Fabrication Process). The sputtered CrN-Pt couple meets the BRI of a contact protective coating because sputtering necessarily produces a coating and/or film as it occurs. Further, as the CrN layer and Pt layer (thus forming the CrN-Pt couple) are sputtered separately and sequentially, the application of the Pt layer following the CrN layer meets the BRI of doped or dopant because the Pt deposition would affect the electrical properties of the micro hotplate and is not provided in a majority of the composition.
The language “of an electrical connector” is noted as intended use. 
Alternatively, and solely in the interest of compact prosecution, assuming arguendo that ‘of an electrical connector’ was not considered to be intended use of the claimed coating, the micro-hot plate would nevertheless satisfy the BRI of ‘electrical connector’ because it is an electrical device that would realize transmission and control of electrical signals and power connection between electronic and electrical devices (see Applicant’s specification at Page 1 1st Paragraph under “Background of the Present Invention”).
Regarding claim 2, Chang anticipates the invention above and further anticipates that the precious metal is platinum (meeting the claimed “unitary element of Pt”).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. “Corrosion resistance and antifouling activities of silver-doped CrN coatings deposited by magnetron sputtering” NPL.
Regarding claim 1, Cai et al. (hereinafter “Cai”) teaches a CrN coating doped with Ag (Abstract and Page 3 of the Reference including Table 1 and Section 3.1 “The compositions of all coatings are shown in Table 1… the [thickness] values increase and range from 2.1 to 3.5 µm with the increase of silver contents due to higher sputtering rate of Ag comparing with Cr”). In the interest of the clarity of the record, Cai’s Ag-doped CrN coating meets the claimed coating because Cai’s coating is a protective coating from seawater corrosion (Section 2.3 “Corrosion Properties”). The language “of an electrical connector” is intended use and does not impart structural features beyond the coating itself.
Regarding claim 4, Cai anticipates the coating as applied above and further anticipates in S2 and/or S3 of Table 1 CrN-Ag coatings doped with 4.96 and 8.06 at% Ag which both lie squarely within the claimed range of 3 mol%-10mol%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Cai NPL as applied to claim 1 above.
Regarding claim 3, Cai anticipates the coating as applied to claim 1 above but discloses thicknesses ranging from 2.1 to 3.5 microns, equivalent to 2100 to 3500 nanometers, which does not meet the claimed range of 800 to 1000 nm. 
However, it is well known in the art to control the sputtering conditions to control the thickness of the deposited (i.e. sputtered) layer. Moreover, the claimed difference between the lower bound of Cai’s example (2.1 microns) to the upper bound of Applicant’s claim (i.e. 1 micron), is only 1.1 micron. Sputtered/deposited thicknesses of well below 1 micron are well-known and routine. Thus, the decision to produce a coating with 800 to 1000 nm thickness as well as the resultant coating with 800 to 1000 nm (i.e. 0.8 to 1 micron) thickness is not novel.
	In view of the state of the art, teachings of Cai, understandings of the person of ordinary skill, and the fact that there is no evidence of criticality or unexpected results attributable to the sputtered thickness of 0.8-1 micron as claimed (i.e. 800 nm to 1000 nm), this feature is prima facie obvious.
	It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties. Again, it is approximately a difference of 1.1 micron.
	It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the relative dimension of ‘thickness’ is the only difference in the invention as claimed and that of prior art reference to Cai.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Erdemir et al. (U.S. 7,211,323) directed to hard and low friction nitride coatings (Title) where CrN coatings are formed and include 0.2 to 20 wt% of a soft metal such as Au and Pt (see claims 1, 11, and 12) and Aerospace Materials Handbook which describes CrN/Ag nanolayered coatings and that “The mechanical and tribological properties of nanolayered multilayer coatings of CrN/Ag and CrSiN/Ag were found to depend on the nitride layer thickness”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738